Citation Nr: 0017736	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  95-37 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from January 1942 to October 
1943.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in July 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied service connection for the 
cause of the veteran's death.  This rating decision also 
denied entitlement to Dependent's Educational Assistance 
under 38 U.S.C., Chapter 35.  However, the appellant did not 
file a notice of disagreement on this issue.  Therefore, it 
is not on appeal.


REMAND

In the notice of disagreement and the substantive appeal, the 
appellant has contended that the veteran was issued 
cigarettes in service and that his smoking eventually 
contributed to his demise.  She maintains his smoking was 
service related and she refers to a precedent general counsel 
opinion in support of this contention.  There is no evidence 
of record of nicotine dependence except for the appellant's 
contentions.

The Board notes that the appellant's contention concerning a 
link between the veteran's smoking and his death has not been 
sufficiently developed by the RO. There was no mention of 
this claim in either the statement of the case or the 
supplemental statement of the case and the appellant was not 
supplied the applicable law and regulations concerning 
smoking and nicotine dependence.
 
It is noted that in July 1998, the Internal Revenue Service 
Restructuring and Reform Act of 1998 (IRS Reform Act) was 
enacted into law as Public Law No. 105-206.  In pertinent 
part, the IRS Reform Act prohibits service connection of a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service.  See 38 U.S.C.A. § 
1103 (West Supp 1999).  However, section 1103 does not affect 
veterans and survivors currently receiving benefits and 
veterans and survivors who filed claims on or before June 9, 
1998.  As such, since the appellant's claim was filed before 
June 9, 1998, the adjudication thereof is not affected by the 
IRS Reform Act.

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel. See 38 U.S.C.A. § 7104(c) (West 
1991).  In pertinent part, VAOPGCPREC 19-9 (May 13, 1997) 
provides that where the evidence indicates a likelihood that 
a veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then becomes whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence and resulting disability or death may be service 
connected on that basis pursuant to section 3.310(a).

VAOPGCPREC 19-97 cited to a May 5, 1997, memorandum, in which 
the VA's Under Secretary for Health, relying on certain 
criteria set forth in another VA General Counsel Opinion, 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  The opinion stated further 
that secondary service connection may be established, under 
the terms of 38 C.F.R. § 3.310(a), only if a veteran's 
nicotine dependence, which arose in service, and resulting 
tobacco use may be considered the proximate cause of the 
disability or death which is the basis of the claim.  The 
determination of proximate cause is basically one of fact, 
for determination by adjudication.

VAOPGCPREC 19-97 further stated that assuming that 
adjudicators adopt the Under Secretary for Health's 
conclusion that nicotine dependence may be considered a 
disease, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service." With regard to the first question, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; and that under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress", as manifested by certain 
criteria.

The criteria for diagnosing substance dependence at found in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV) at 243.

Accordingly, due process requires this case must be REMANDED 
for further development:

1.  The RO should readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death, 
considering the above cited law and 
General Counsel Precedent opinions.

2.  If the decision with respect to the 
claim remains adverse to the appellant, 
she and her representative should be 
furnished a supplemental statement of the 
case that addresses the smoking claim and 
afforded a reasonable period of time 
within which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



